Exhibit 10.31 LICENSE AGREEMENT By And Between ERI Energy Recovery Ireland Ltd. And Schlumberger Technology Corporation October 14, 2015 NOTE: Certain Confidential Information in this document (indicated by [*]) has been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment. LIST OF SCHEDULES Schedule 1 : License Carve-Out Schedule 2 : SLB Project Carve-Outs Schedule 3 : Minimum Adoption Curves Schedule 4 : Additional Deliverables Schedule 5 : Commercialization of VorTeq Licensed Technology Schedule 6 : Exclusivity Fee and Royalties Schedule 7 : Non-Disclosure Agreement Schedule 8 : Intellectual Property Register Schedule 9 : Key Performance Indicators (KPIs) NOTE: Certain Confidential Information in this document (indicated by [*]) has been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment. -ii- LICENSE AGREEMENT This LICENSE AGREEMENT (this “Agreement”) is made and entered into as of October 14, 2015 (“Effective Date”), by and between ERI Energy Recovery Ireland Ltd., a Republic of Ireland Corporation having a place of business at Block B, The Crescent Building, Northwood, Santry, Dublin 9, Ireland (“
